The court did not err in overruling the motion for a new trial.
                        DECIDED DECEMBER 1, 1941.
Milton Bradley Company of Georgia foreclosed a document treated by the parties as a bill of sale to secure debt against R. N. Carter to recover the principal sum of $914, and interest. The document, among other things which it is not necessary to discuss, was in the form of a promissory note for $914 principal, payable to Milton Bradley Company, due on demand, and had been transferred to the plaintiff. The defendant filed an affidavit of illegality in which he set up that there was a credit due for depreciation, and also that there was a total want of consideration for the note. The jury found for the defendant. The plaintiff excepted to the overruling of its motion for new trial, which was based on the general grounds only.
The undisputed evidence was to the effect that the defendant, who worked for the payee and used a car in its business, traded in a wrecked car of the original payee on another car which he bought in his own name, paying the difference in cash with his own money; *Page 265 
that he traded in this second car on a new Dodge sedan which is involved in the present litigation; that the amount allowed to him on the wrecked car of the company's was $125 or $150, which was the only consideration for the note. The note provided that depreciation and repairs were to be deducted on settlement of the note. It was agreed that the depreciation on the Dodge was $589, so if this amount is deducted from the amounts which under the evidence could be found to be due on the note, to wit, $125 or $150, such a credit would discharge the note. The court did not err in overruling the motion for new trial.
Judgment affirmed. Stephens, P. J., and Sutton, J., concur.